         Case 1:17-cr-00248-VSB Document 313 Filed 08/04/21 Page 1 of 1




                                          August 4, 2021


VIA ECF
The Honorable Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Mendlowitz, S2 17-cr-0248 (VSB)

Dear Judge Broderick:

        On behalf of defendant Michael Mendlowitz, we seek an order permitting the redaction of
a reference to medical diagnoses of Mr. Mendlowitz’s children, contained in the transcript of the
June 25, 2021 sentencing hearing. The reference appears on page 62, lines 17-18 of the
transcript, and we are providing by e-mail a copy of that transcript page with the proposed
redaction highlighted. As this information falls outside the scope of Federal Rule of Civil
Procedure 5.2(a) and Federal Rule of Criminal Procedure 49.1(a), we understand that a court
order is required to permit the court reporter to redact this information. 1 We note that Your
Honor’s individual rules permit the redaction of such information in sentencing submissions. See
Individual Rules & Practices in Criminal Cases, ¶ 10.E.i. The government, through AUSA David
Abramowicz, does not object to this request.

       We are available should the Court have any questions.

                                                  Respectfully submitted,

                                                  s/ Brian T. Burns

                                                  Brian T. Burns


cc:    AUSA David Abramowicz, AUSA Dina McLeod, and AUSA Jilan Kamal
Encl. (copy of page 62 of the June 25, 2021 sentencing hearing transcript, with proposed
redaction highlighted (sent by email))




1
 See Notice to the Bar, https://nysd.uscourts.gov/sites/default/files/2021-
05/_TranscriptFilingInstructions.pdf.
